TION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Amendment
The amendment filed on 12/16/2021 has been entered. Claims 1-15 remain pending the application.

Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive or are moot.
Applicant argues on pages 9-11 that the previously cited art does not disclose the newly added limitations in the claims related to determining a where in a physiological cycle of a subject a gap is located. The Examiner respectfully disagrees. 
Applicant argues on pages 12-14 that the previous rejection fails to address the newly added limitations to claims related to determining a physiological cycle in the patient and using an other imaging mode during portions of a physiological cycle. This argument is moot in view of the new grounds rejection presented below which relies on newly cited portions of Park and Wilkening et al., (US20120215110, hereafter Wilkening) as can be seen in the rejection below. Specifically, Park discloses identifying a physiological cycle of a patient in paragraphs 35-37 and Wilkening discloses interleaving of two imaging modes and not using a second imaging during specific portions of a physiological cycle (Wilkening, Para 73-81). Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Relkuntwar et al. (US20050251040, hereafter Relkuntwar).
Regarding claim 1, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data is beamformed samples.”), wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with signals for an other imaging mode (Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
a processor (Park, Para 73; “the memory 22 is a non-transitory computer readable storage medium having stored therein data representing instructions executable by the programmed processor 18 for gap filling in spectral Doppler ultrasound”) coupled to the transducer that is configured to
determine, based on a received spectral Doppler signal, where in a physiological cycle (ECG) of the subject a gap is located (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 35-37; disclosing matching data using a physiological cycle to identify and fill a gap); and
adjust one or more signal characteristics of the received spectral Doppler signal to fill in the gap in the spectral Doppler signal (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 40; “In act 32 of FIG. 2, the gap in the sequence is filled. The samples from the gap filling sub-set 54 are placed in the gap as a sub-set 56 (see FIG. 4). Rather than create another gap, a copy of the samples is used to fill the gap.”) caused by the other imaging mode (Park, Para 26; “In act 24 of FIG. 2, the gap is identified. The gap is in the spectral Doppler data due to the interleaving or other cause.”),
wherein the one or more signal characteristics of the Doppler signal are adjusted based upon where in the physiological cycle of the subject the gap in the received spectral Doppler signal is located (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”) (Park, Para 30-32; “Since the spectral Doppler data is cyclical, the occurrence of a similar sequence of samples as the selected sub-set is found. Another sub-set of samples is identified that matches the sub-set associated with the gap (e.g., adjacent to the gap or a known number of samples or time away from the gap) [...] For example, the general period of the heart cycle is used. The search begins with samples likely acquired at a same phase in a previous heart cycle or cycles.”) (Park, Para 38-51; describing various details of gap filling).
Park does not clearly and explicitly disclose copying the received spectral Doppler signal and performing the modifications on the copy of the received spectral Doppler signal.
In an analogous ultrasound imaging field of endeavor Relkuntwar discloses copying a received ultrasound signal (Relkuntwar, Para 111; “An application 40 can alter these properties by communicating with the actual data source acquiring the information, either directly or through an ultrasound stream manager as described below.”) and performing modifications on the copy of the received ultrasound signal (Relkuntwar, Para 111; “In contrast, some or all of the properties of a copy of a stream may be altered independently of the original stream.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include copying the received spectral Doppler signal and performing the modifications on the copy of the received spectral Doppler signal in order to allow for alterations of the signal independent of the (Relkuntwar, Para 31 and 111).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Relkuntwar as applied to claim 1 above, and further in view of Zhang et al. (US20090012398, hereafter Zhang).
Regarding claim 2, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on mean frequencies of the received spectral Doppler signal.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein a processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on mean frequencies of the received spectral Doppler signal (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on mean frequencies of the received spectral Doppler signal in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 3, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to determine multiple mean frequencies for portions of the received spectral Doppler signal and to adjust the mean frequency of the copied spectral Doppler signal based on the determined multiple mean frequencies.
(Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to determine multiple mean frequencies for portions of the received spectral Doppler signal and to adjust the mean frequency of the copied spectral Doppler signal based on the determined multiple mean frequencies in order to (Zhang, Para 16).

Regarding claim 4, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze one or more parameters selected from: a peak frequency, a low frequency, a mean frequency, a median frequency, a variance and a power of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 5, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that  (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 6, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar does not clearly and explicitly disclose wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics and to combine the pre-FFT ultrasound data with received pre-FFT data.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics (Zhang, Para 19; “in the analyzing step, the spectra of the Doppler signals to be filled are obtained by Fourier transform and then the spectral parameters of the signals are estimated from the spectra”) (Zhang, Para 48; “the spectral analysis of the signals before and after the gap can also utilize Fourier transform to obtain spectrum of the signal and estimate it in frequency-domain, which is a known technique and is not described in detail herein”) and to combine the pre-FFT ultrasound data with received pre-FFT data (Zhang, Para 28; “According to the technical solutions of the present invention, the method and apparatus for filling quadrature Doppler signal gaps in ultrasound diagnostic imaging”).
Zhang is interpreted as disclosing these limitations in the claim because they are analogous to the steps described in paragraphs 24-27 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar wherein the processor is configured to generate pre-FFT ultrasound data from the copied (Zhang, Para 16).

Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Wilkening et al., (US20120215110, hereafter Wilkening).
Regarding claim 7, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data is beamformed samples.”),
(Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
a processor (Park, Para 73; “the memory 22 is a non-transitory computer readable storage medium having stored therein data representing instructions executable by the programmed processor 18 for gap filling in spectral Doppler ultrasound”) coupled to the transducer that is configured to determine one or more portions in a physiological cycle of the subject (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing instead of using cross-correlation. For example, if a gap begins 47 psec after the peak of the R-wave in the ECG signal, than Doppler data previously acquired starting 47 psec after the peak of a previous R-wave can be used to fill in the gap”).
Park does not clearly and explicitly disclose wherein the processor is configured to adjust driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode and the other imaging mode is not used during the one or more portions in the physiological cycle of the subject.
(Wilkening, Para 73; “In act 40, the transmitting, receiving, and estimating are repeated for a different region or regions. The interleaving is between two or more sets of regions. Split beam or wide beam scanning is performed for each of the regions. Spectra for different lateral and/or depth locations are acquired during a given period of scanning a region before switching to another region”) so that the first imaging mode is not interleaved with the second imaging mode and the second imaging mod is not used during one or more portions of a physiological cycle of the subject (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park wherein the processor is configured to adjust driving signals used to interleave the spectral Doppler imaging mode and the (Wilkening, Para 79).

Regarding claim 8, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Wilkening above further discloses wherein the processor is configured to receive a signal from a sensor that senses a subject's physiological signal (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing”).
Park does not disclose adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more portions of the physiological cycle based on the subject’s physiological signal sensed by the sensor.
However, Wilkening further discloses adjusting driving signals so that a first imaging mode is not interleaved with a second imaging mode during one or more portions of the physiological cycle (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Wilkening above to include adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more portions of the physiological cycle based on the subject’s physiological signal sensed by the sensor in order to obtain useful spectral examination from a plurality of sources as part of a single examination of a patient as taught by Wilkening (Wilkening, Para 79).
Park as modified by Wilkening above is interpreted as disclosing adjusting the driving signals so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle and Wilkening discloses adjusting the drive signal so switch between different interleaved modes based on a physiological cycle.

Regarding claim 11, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.

	However, Wilkening further discloses adjusting a timing of the signals used for another imaging mode so that the other imaging mode is not used during the time when a first imaging mode is not to be interleaved with the other imaging mode (Wilkening, Para 75; “In the example of FIG. 5, the temporal interleaving is a function of a physiological cycle, such as the heart cycle. The estimating of spectra for each of the two regions is performed at different times. Since each anatomical region operates at different times, the temporal interleaving is controlled in act 42 based on the cycle”) (Wilkening, Para 79; “The interleaving is controlled as a function of anatomic operation at the spaced apart regions. The flows or motions for different anatomy are diagnostically useful at different times due to the operation of the anatomy”) (Wilkening, Para 74-81; discussing interleaving based on a physiological cycle such as a heart cycle or a breathing cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Wilkening above wherein the processor is configured to adjust a timing of the signals used for the other imaging mode so that the other imaging mode is not used during the time when the spectral Doppler imaging mode is not to be interleaved with the B-mode in order to obtain useful spectral examination from a plurality of sources as part of a single examination of a patient as taught by Wilkening (Wilkening, Para 79).

Regarding claim 12, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.
	Park as modified by Wilkening above further discloses wherein the other imaging mode is B-mode processing where ultrasound signals are transmitted along a number of beam lines (Park, Para 17-18; “Sonographers may be more likely to use simultaneous mode (e.g., both spectral Doppler and another mode (e.g., B-mode or F-mode)), providing additional diagnostic information […] acts associated with simultaneous imaging are included, such as transmissions, receiving, and processing for B-mode or F-mode interleaved with the acquisition of act 22.”).
	Park as modified by Wilkening above is interpreted as disclosing wherein the processor is configured to adjust a number of beam lines used during the B-mode such that spectral Doppler processing is not interleaved with the B-mode during one or more portions of the physiological cycle because Park discloses uses B-mode ultrasound as the other imaging mode and Wilkening discloses not interleaving for an extended period time based on physiological cycles as discussed in the rejection of claim 7 above.

Regarding claim 13, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Wilkening above further discloses wherein the physiological signal is a cardiac cycle (Park, Para 32; “For example, the general period of the heart cycle is used. The search begins with samples likely acquired at a same phase in a previous heart cycle or cycles. Coarse and fine searching may be used, such as searching by”).

Regarding claim 14, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Wilkening above further discloses wherein the physiological signal is a respiratory cycle (Park, Para 3; “due to the cyclical nature of the cardiac and respiratory systems, data likely to be similar to data that would have been acquired without gaps is copied into the gap generated by B-mode and/or color flow acquisitions.”).

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Wilkening as applied to claims 7-8 above, and further in view of Freeman et al. (US20200182989, hereafter Freeman).
Regarding claim 9, Park as modified by Wilkening above discloses all of the limitations of claim 8 as discussed above.
Park as modified by Wilkening above does not disclose wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from a (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Wilkening above wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).
Park as modified by Wilkening and Freeman above is interpreted as disclosing predicting a time so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle, Freeman discloses predicting interleaving based on a physiological cycle, and Wilkening discloses not interleaving based on known a physiological cycle.

Regarding claim 10, Park as modified by Wilkening above discloses all of the limitations of claim 8 as discussed above.

	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to analyze a subject’s physiological cycle and to predict when a portion of the physiological signal during which Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Wilkening above wherein the processor is configured to analyze the subject’s physiological signal from the sensor and to predict when a portion of the physiological signal during which the spectral Doppler processing should not be interleaved with the other imaging mode will (Freeman, Para 26).
Park as modified by Wilkening and Freeman above is interpreted as disclosing predicting a time so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle, Freeman discloses predicting interleaving based on a physiological cycle, and Wilkening discloses not interleaving based on known a physiological cycle.
	
Regarding claim 15, Park as modified by Wilkening above discloses all of the limitations of claim 7 as discussed above.
	Park as modified by Wilkening above does not disclose wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to receive an input from a user regarding one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with an other imaging mode (Freeman, Para 29; “User control of the ultrasound system is effected through a user control 20. Signals resulting from user interaction with the user control are coupled to a system controller 160 which coordinates the overall control of the ultrasound system, such as commanding the front-end circuitry to acquire B mode and Doppler echo signals for a desired imaging scan sequence definition, and controlling the B mode processor, the Doppler processor, and the image processor of the backend to process and combine these echo signals into a displayed colorflow or other image.”).
	Freeman is interpreted as disclosing this limitation in the claim because Freeman discloses a use inputting parameters for image scheme definition and Freeman discloses that the scheme definition is based on physiological cycles (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Wilkening above wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN DENNY LI/Examiner, Art Unit 3793